NUMBER 13-18-00472-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


GEORGE GARCIA, ET AL.,                                           Appellants,

                                       v.

GREGORY K. PROPST, INDIVIDUALLY
AND DERIVATIVELY ON BEHALF OF
RIOSTAR SOLUTIONS, INC.,                                         Appellee.


                 On appeal from the 275th District Court
                       of Hidalgo County, Texas.


                       MEMORANDUM OPINION

            Before Justices Benavides, Longoria, and Perkes
                Memorandum Opinion by Justice Perkes

      Appellants George Garcia, J Brokerage Corp., Daniel Diaz, Frank Diaz, Tim

O’Bannon, S. Katzman Produce, Inc., Katzman Berry Corp., Top Katz Brokers, LLC,

Stephen Katzman, Joseph Palumbo, Mario Andreani, Patterson Companies, Inc., Sweet
Life Logistics, Inc., and Sweet Life Transportation, Inc., perfected their interlocutory

appeal from an order denying their special appearances. Appellants have filed an

unopposed motion to dismiss this appeal pursuant to a settlement agreement.

       The Court, having considered the documents on file and the unopposed motion to

dismiss, is of the opinion that the motion should be granted. See TEX. R. APP. P.

42.1(a)(1). The motion to dismiss is granted, and the appeal is hereby DISMISSED. In

accordance with the agreement of the parties, costs are taxed against the party incurring

same. See TEX. R. APP. P. 42.1(d). Having dismissed the appeal at the appellants’

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                               GREGORY T. PERKES
                                                               Justice

Delivered and filed the
6th day of February, 2020.